Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 1 of 8 PageID #: 585



                                                                      Fish & Richardson P.C.
                                                                      222 Delaware Avenue
                                                                      17th Floor
                                                                      P.O. Box 1114
                                                                      Wilmington, DE 19899-1114
                                                                      302 652 5070 main
9,$(&)                                                              302 652 0607 fax




2FWREHU
                                                                      REDACTED VERSION
7KH+RQRUDEOH0DU\HOOHQ1RUHLND
- &DOHE%RJJV)HGHUDO%XLOGLQJ
1.LQJ6WUHHW
8QLW5RRP
:LOPLQJWRQ'(

&DVH Chemours Company FC, LLC v. Daikin Industries, Ltd. et al
       86'&'(&$1R01


5H   -RLQW/HWWHU5HJDUGLQJ'LVFRYHU\'LVSXWH


'HDU-XGJH1RUHLND

7KHSDUWLHVZULWHUHJDUGLQJWKUHHGLVFRYHU\GLVSXWHLVVXHVVFKHGXOHGIRUKHDULQJRQ
1RYHPEHU
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 2 of 8 PageID #: 586




Chemours Argument. Chemours raises two issues: Daikin’s failure to meaningfully engage
in document production, and its refusal to provide English translations of key documents. This
case is six months into discovery, with about five months remaining. Chemours initiated the
search term exchange process contemplated in the local rules on May 10 by providing its search
terms to Daikin. When Daikin finally responded on July 27, Chemours incorporated Daikin’s
additional searches and began document review. On July 31, Chemours began its rolling
production and produced over 12000 pages of documents (about 2000 documents) and will
complete its document review within a few weeks. Daikin first disclosed its own search terms
on July 27 and the parties were able to agree on terms for Daikin by August. Two months
later, in October, Daikin unilaterally removed six critical search terms from its list and told
Chemours it had not yet started the document review process. Daikin has stated it will not
begin its review process until its search terms are finalized, including resolving the current
dispute. To date, Daikin has produced only 108 total documents: 101 are Daikin’s core
technical documents; and seven were identified in interrogatory responses. Of those
documents, 12 are in Chinese, for which Daikin will not provide certified translations. With
the close of fact discovery five months away, Daikin’s delay in reviewing and producing
documents and in providing certified translations of foreign-language documents, is prejudicial
and significantly concerning to Chemours.
        Daikin’s complaint about Chemours’ interrogatory response is unfounded. Chemours
has substantively responded to the interrogatory on Chemours’ conception and reduction to
practice. Chemours provided a 3-page narrative, detailing its predecessor company’s
development of the technology, including the individuals involved and the general timeline of
invention, and produced a number of supporting documents. Chemours will comply with its
obligation to supplement its response as new information becomes available, including any
additional documents and the depositions of the inventors (all of whom retired from Chemours’
predecessor company years ago). Daikin, however, is refusing to begin document production,
which is very prejudicial to Chemours knowing that depositions are only a few months away.

Daikin’s Refusal to Provide Critical ESI Search Terms: Daikin refuses to run six searches
with no meaningful proposal to address the ensuing deficiencies in the scope of its document
collection. In July, Daikin provided to Chemours its list of 24 search terms and a month later
the parties had reached agreement on the final list. Daikin subsequently approached Chemours
with concerns over the hit count for one search; the parties compromised by mid-September,
resolving all issues on Daikin’s search terms. On October 1, Daikin informed Chemours that the
agreed-upon search terms returned an “unreasonable”1 number of documents and unilaterally
deleted six of the twenty-four agreed-upon searches, including searches directed to the Accused
Products.2 These terms included the Accused Product numbers in proximity with “NP” or
“Neoflon,”3 which are comparable to searches Chemours ran on its own documents.4 These were
also searches Daikin originally proposed, undoubtedly recognizing their relevance. Now, the only

1
  Daikin refuses to provide hit counts for these specific terms, instead citing hit counts for all of
its searches combined.
2
  See Ex. 1, 10/1/18 Email fr Damon to Fiorella, “RE: Chemours/Daikin: ESI Search Terms.”
3
  Id.; see Ex. 2, Daikin’s original search terms reflecting agreed-upon modifications; see Ex. 3,
Daikin’s proposed revisions, 10/1/18.
4
  Ex. 4, Chemours’ search terms with Daikin’s proposed modifications (highlighting added).
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 3 of 8 PageID #: 587




remaining searches that mention any of the Accused Products include a specific customer name in
close proximity. Such searches would exclude, for example, the development documents for the
Accused Products and any internal marketing assessments of the Accused Products. Chemours
explained that the remaining searches do not adequately address a number of Chemours’ RFPs5
and requested that Daikin reinsert the previously agreed-upon terms or propose narrower searches.6
        Daikin refused. Instead, Daikin seeks to shift the burden to Chemours to devise
searches to address these RFPs—RFPs that Chemours already agreed would be covered by the
original searches—when Chemours has no knowledge of Daikin’s documents or understanding
of what made the results “unreasonable.” It is Daikin’s obligation to produce documents
responsive to Chemours’ RFPs. Daikin chose the electronic searching route to do so. It cannot
then try to switch the burden onto Chemours to find Daikin’s documents for Daikin. Given the
upcoming close of fact discovery, Chemours requests the Court require Daikin to either reinsert
the agreed-upon searches it deleted, or promptly propose searches that will return documents
responsive to Chemours’ RFPs and immediately begin document review and production.

Daikin’s Refusal To Provide Certified Translations: Daikin has answered interrogatories
citing Chinese documents under Fed. R. Civ. P. 33(d) and has produced Chinese documents as
part of its Core Technical Documents. Despite repeated requests from Chemours, Daikin has
refused to provide certified translations of these 13 documents and has refused to confirm it
will provide such translations of any documents on which it affirmatively relies going forward.
        Courts in this District and others have held that the producing party has an obligation
to provide certified translations for documents on which the party intends to affirmatively rely,
such as, for example, documents cited in an interrogatory pursuant to Rule 33(d). See Invensas
Corporation v. Renesas Electronics Corporation, 2013 WL 12146531 at *5-6 (D. Del. May 8,
2013); E&J Gallo Winery v. Cantine Rallo S.p.A., No. 04-5153, 2006 WL 3251830, at *5 (E.D.
Cal. Nov. 8, 2006). Sound policy supports these decisions—in citing documents pursuant to
Rule 33(d), the producing party is making the affirmative choice to identify documents in lieu
of a narrative response, and thus bears the responsibility of providing documents from which
the response can be clearly ascertained—meaning, in English. Chemours sent this authority
to Daikin to try and resolve the issue without troubling the Court; unfortunately, Daikin has
provided no contrary authority explaining its refusal to provide translations.7
        Daikin’s Core Technical Documents are analogous to documents cited under Rule
33(d). According to the District of Delaware’s Default Discovery Standard, Daikin is required
to produce core technical documents sufficient to show the functionality of the accused
products. Defendants chose the manner and documents by which to fulfill their discovery
obligation, and thus the burden to provide translations for these documents remains with them.
For the same reasons that the Court requires a party to provide translations of documents cited
under Rule 33(d), the Court should also require a party to provide translations of documents
produced and relied on as Core Technical Documents. It is only fair that Chemours knows
exactly what Daikin contends its products are at this stage of the litigation. That is precisely

5
  See Ex. 1 at 3, identifying RFPs.
6
  Daikin also removed searches directed to “Melt Flow Rate (MFR)” and “fluorination”, two key
issues in this case. See Exs. 1-3; see also ’609 and ’431 patents (D.I. 1-1, 1-2).
7
  See Ex. 5, Damon Letter to Fiorella Re Foreign Language Documents, August 1, 2018 (citing
case related to translation obligations under Fed. R. Civ. P. 34, not Fed. R. Civ. P. 33(d)).
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 4 of 8 PageID #: 588




why the local rules require this early exchange. Daikin’s refusal to do so here is puzzling,
given there are so few documents that Daikin’s litigation counsel almost certainly has access
to English language versions in determining what to cite as a core technical document.8
       In response to Chemours’ requests, Daikin cited cases that involve translation
obligations for documents produced under Fed. R. Civ. P. 34. But, as has been repeatedly
explained, Chemours does not contend that Daikin must provide certified translations for all
such documents.9 The only documents Chemours seeks certified translations for are those that
Daikin affirmatively relies on to support its arguments—such as those it relies on to show the
functionality of its accused products, or those it relies on in interrogatories.
       Daikin offers to provide certified translations of the foreign-language Core Technical
Documents and Rule 33(d) documents, only if Chemours agrees to not request translations for
any other documents in the future. Chemours cannot agree to such an unreasonable condition
requiring a blanket prohibition to seek translations should the need arise.

Chemours’ Interrogatory Response: On September 27, 2018, Chemours supplemented its
response to Dakin’s conception and reduction to practice interrogatory with a 3-page narrative
response. Chemours explained: how its predecessor company, DuPont, began developing the
technology in around 2002; the development work by the inventors from 2002-2003 to develop
the key properties of the invention; and cited documents showing that the prototypes
embodying the invention were made and tested by early 2003.10 The patent was then filed May
14, 2003. Chemours cited eight documents supporting its development story. To the extent
new documents and evidence become available to Chemours, it will fulfill its obligations under
the Rules to supplement its discovery responses. See Fed. R. Civ. P. 26(e). The inventor
depositions have not even been noticed. Daikin’s request, at this juncture of the litigation, for
an adverse ruling or a limitation of what Chemours can assert for conception and reduction to
practice dates is unfounded.11 See LifeNet Health v. LifeCell Corp., 2014 WL 4162113, at *3-
4 (E.D. Va. Aug. 19, 2004); MasterMine Software, Inc. v. Microsoft Corp., 2015 WL
12778417, at *4 (D. Minn. Aug. 5, 2015). Fact discovery is not complete and Daikin can
articulate no prejudice it has suffered.
        Daikin’s demand for “firm” dates is also premature. Daikin’s cases address compliance
with the local rules of N.D. Cal. See, e.g., Harvatek Corp. v. Cree, Inc., No. C. 14-05353,
2015 WL 4396379, at *2 (N.D. Cal. July 17, 2015) (analyzing compliance with local patent
rules). No such similar local rule exists here. Chemours understands its obligation to provide
conception and reduction to practice evidence and will do so timely under the schedule set out
by this Court in the Scheduling Order.12 As to prejudice, the only ongoing process is claim
construction. Daikin has articulated no reason why a “firm date” for conception/reduction to
practice has any impact, particularly when Daikin already knows the 2002-2003 time period.

8
   Chemours also explained that if Daikin has translations already, it has an obligation to produce
those. See Ex. 6, Fiorella Letter to Daikin Re Discovery Documents, July 30, 2018.
9
  See Ex. 7, 10/18/18 Email fr Hufnal to Mayo, “RE: Chemours/Daikin: ESI Search Terms.”; see
also Ex. 8, letters to Daikin requesting translations.
10
   See Ex. 9, Chemours’ Supplemental Responses to Defendants’ First Set of Interrogatories
(Nos. 1, 3, 4, and 6), citing CHEM00014226 at CHEM00014227 (attached as Ex. 11).
11
    See, Ex. 10, 10/8/18 Damon Letter to Fiorella, “Chemours’ Response to Interrogatory No. 3.”
12
    See D.I. 27, ¶5 (close of fact discovery is March 28, 2019).
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 5 of 8 PageID #: 589




Daikin’s Argument

        Daikin Industries, Ltd. and Daikin America, Inc. (collectively, “Daikin”) have engaged in
good faith discussions with Chemours Company FC, LLC (“Chemours”) to try to reach informal
resolutions to several discovery disputes, but unfortunately could not resolve them without the
Court’s intervention. Daikin addresses the parties’ disputes below:

        1.      Chemours must identify invention dates for the patents-in-suit. Chemours
has refused to identify highly material invention dates for the patents-in-suit, U.S. Patent Nos.
7,122,609 (“’609 patent”) and 8,076,431 (“’431 patent”). Invention dates touch many issues in
patent cases, from claim construction, which is assessed at the time of the invention, to invalidity
over the prior art, which, under pre-AIA law, may be critically impacted by invention dates.

        For these reasons, Daikin propounded Interrogatory No. 3 in May 2018, asking
Chemours to “identify[] the dates of conception and reduction to practice” for each Asserted
Claim. Chemours has refused to commit to firm invention dates beyond “no later than” May 14,
2003, the filing date of the earliest application that led to the patents-in-suit. (Daikin Ex. 12 at
7.) Daikin asked Chemours to either commit to firm invention dates, or to agree not to later
assert any pre-filing invention dates. Chemours refused to do either, because “the parties are still
in the document review and production phase, and have taken no depositions yet.” (Daikin Ex.
13 at 1.) Chemours cannot explain how “the information available to” Chemours concerning its
own patents could be affected by Daikin’s document production or depositions. (Id.) Nor can it.
No Daikin document or witness can inform Chemours about its own invention dates.

        Chemours has no excuse for refusing to commit to firm invention dates immediately. It
has had exclusive access to all the documents and information needed to determine invention
dates since before this litigation. Indeed, a patent owner “should already know the conception
date of a patented invention prior to commencing litigation.” Harvatek Corp. v. Cree, Inc., No.
C 14-05353 WHA, 2015 WL 4396379, at *3 (N.D. Cal. July 17, 2015) (emphasis added). When
required to identify invention dates in discovery, a patent owner must “assert a specific date of
conception, not a date range,” among other things. Id. at *2; see also Thought, Inc. v. Oracle
Corp., No. 12-cv-05601-WHO, 2015 WL 5834064, at *5 (N.D. Cal. Oct. 7, 2015); Blue Spike,
LLC v. Adobe Sys., Inc., No. 14-cv-01647-YGR (JSC), 2015 WL 335842, at *7 (N.D. Cal. Jan.
26, 2015). This guards against “the possibility of abuse in the form of theories contrived to get
behind later-disclosed prior art.” Harvatek, 2015 WL 4396379, at *3. For these and other
reasons, patent owners who hedge on invention dates are properly compelled to assert firm
invention dates. See, e.g., Oil-Dri Corp. of Am. v. Nestle Purina Petcare Co., No. 16 C 9179,
2017 WL 1862646, at *5 (N.D. Ill. May 9, 2017).1 Whether required by Fed. R. Civ. P. 26, 33,
and 37 or a Local Patent Rule does not matter; Chemours must identify invention dates now, and
its supplemental interrogatory response does not identify those dates.


       1
          In Chemours’s cited cases, the patent owners did not simply parrot the earliest filing
date on the face of a patent and allege conception or reduction to practice “no later than” that
filing date, as Chemours tries to do here. MasterMine Software, Inc v. Microsoft Corp., No. 13-
CV-971 (PJS/TNL), 2015 WL 12778417, at *4 (D. Minn. Aug. 5, 2015); LifeNet Health v.
LifeCell Corp., No. 2:13CV486, 2014 WL 4162113, at *4 (E.D. Va. Aug. 19, 2014).


                                              -1 of 3-
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 6 of 8 PageID #: 590




        Keeping invention dates as a moving target prejudices Daikin’s ability to prepare its
defenses. In fact, in the process of preparing this joint letter, Chemours has now alleged a brand-
new reduction to practice date (“early 2003”) that is neither supported by the cited
documentation dated July 2003 (Chemours Ex. 11) nor identified in Chemours’s supplemental
interrogatory response, which vaguely mentions “middle of 2003” (Daikin Ex. 12 at 9).
Chemours should immediately supplement its response to Daikin’s Interrogatory No. 3 to
provide any alleged pre-filing conception and reduction to practice dates, or to confirm that the
earliest possible invention date is May 14, 2003.

        2.     Daikin is not required to translate all of its foreign-language documents.
On June 29, 2018, Daikin produced core technical documents, as kept in the ordinary course of
business, under the Default Standard for Discovery, ¶ 4.b. A few core technical documents that
came from Defendant Daikin Industries, Ltd., a Japanese corporation, are not in English.
Chemours expressed surprise at receiving foreign-language documents and demanded that
Daikin pay for certified translations of these documents (and others). Daikin resisted because of
the large and disproportionate costs of translating hundreds if not thousands of documents.

        The general rule is clear: Foreign parties need not translate the documents they produce
in U.S. litigation. In re Puerto Rico Elec. Power Auth., 687 F.2d 501 (1st Cir. 1982). Receiving
parties properly bear the cost of translations. Id. at 505-10; see also Chemours Ex. 13 at 1-2
(collecting and quoting cases holding that foreign parties need not pay for translations).
Chemours has not identified any contrary precedent, for core technical documents or any others.

        The sole exception arises when a party cites documents instead of giving a narrative
response to an interrogatory under Fed. R. Civ. P. 33(d). Invensas Corp. v. Renesas Elecs.
Corp., No. 11-448-GMS-CJB, 2013 WL 12146531, at *5 (D. Del. May 8, 2013) (discussing
Puerto Rico, 687 F.2d at 505-10). The justification is that in such a case, the responding party
obtains a benefit by citing documents rather than providing the requested information in
narrative form, as Rule 33 usually requires. Id. at *6. Thus, because the responding party enjoys
a benefit, it should bear the cost of translating the cited documents. Id.

         Even though Daikin strongly maintains that Chemours has no right to demand
translations, Daikin sought to avoid bothering the Court over this dispute by offering to translate
a handful of core technical documents and documents cited under Rule 33(d), if Chemours
agreed not to demand other translations (other than Rule 33(d) documents). (Daikin Ex. 14 at 2.)
Chemours represented that this offer would resolve the dispute on October 18, 2018 at 9:31 AM.
(Id. at 3.) But then Chemours later refused to accept this offer. (Id. at 1.) Just as Daikin
suspected, Chemours broadly maintains that may force Daikin to pay for translations of not just a
few core technical or Rule 33(d) documents but every single document on which Daikin might
rely for any purpose. (Id.) Daikin has no choice but to seek a ruling that Daikin need not pay for
translations beyond those cited in interrogatory responses under Rule 33(d).

       A ruling as Daikin requests aligns with well-established law, and Chemours has provided
no law to the contrary. In fact, the law recognizes the clear distinction between Fed. R. Civ. P.
34 (which does not require translations) and Rule 33(d) (which may). Invensas, 2013 WL
12146531, at *5-6. The justification for the Rule 33(d) exception does not apply outside of Rule
33(d). For example, as to core technical documents, accused infringers obtain no benefit from


                                             -2 of 3-
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 7 of 8 PageID #: 591




producing core technical documents under the Default Standard, which, unlike a Rule 33
interrogatory, does not require a narrative. The Default Standard simply requires production of
documents, just like any Rule 34 request. The patentee benefits from receiving those documents,
just as any party who receives documents produced under Rule 34. Receiving parties properly
bear the costs of paying for translations. Id. at *6. Chemours’s novel position to the contrary
opens the door for future harassment of and discrimination against foreign parties in U.S. courts.
Courts have already rejected Chemours’s position. Id. at *5. No court has ever imposed such an
unfair burden on a foreign party. This Court should reject Chemours’s invitation to be the first.

        3.      Chemours should propose alternate ESI search terms to reduce Daikin’s
burden. On August 28, 2018, Daikin and Chemours provisionally agreed to a list of ESI search
terms to assist with Daikin’s identification of potentially responsive ESI. (See Daikin Ex. 15.)
At that time, Daikin was collecting documents. When Daikin ran the terms against its full
collection in mid-September, the search returned about 480,000 documents. Daikin estimates it
would cost about $250,000 to review this many documents.

         As the terms were clearly overbroad, Daikin approached Chemours with modified terms
that would identify potentially responsive ESI but at only about 150,000 hits, a still too large, but
more reasonable, burden for Daikin. (See Daikin Ex. 14 at 15-16.) Among the revisions, Daikin
requested, consistent with Paragraph 5.b. of the Default Standard, that the terms be revised so
they did not search accused product names by themselves. (Id. at 16.) Paragraph 5.b. states that
a search of an accused product name alone is overbroad and improper. Nonetheless, Chemours
disagreed, and now refuses to participate in narrowing the search terms and instead, without
offering solutions, contends that the modified terms are deficient. (Id. at 8.) Chemours
contends, without support, that the modified terms are deficient because some developmental
documents might be excluded under the revised search terms. Overbroad searches would clearly
return more documents; however, the Default Standard, recognizing that fact, still maintains that
search of an accused product name alone is overbroad. Nevertheless, Daikin, in an effort to ease
Chemours’ concerns, has invited Chemours to propose terms to address any perceived concerns
on multiple occasions. (Id. at 2, 7, 9, 11-12.) Chemours refused, claiming that it is “not in a
position to propose modified terms for [Daikin’s] documents.” (Id. at 8.) This despite Paragraph
5.b. of the Default Standard providing that “a requesting party may request…10 additional terms
...” Contrary to its recent refusal to cooperate over search terms, Chemours has already proposed
four of its own terms.

        Again, Chemours is neglecting the standards of necessity and proportionality by making
unreasonable demands. Reviewing nearly half a million documents at an estimated cost of a
quarter million dollars is disproportionate to the needs of this case. That is precisely why the
Default Standard proscribes the exact product-name-only search Chemours contends must be
done. To provide perspective, Chemours reported only about 74,000 search hits and has only
produced under 2,000 documents in total. Daikin offered a proposed revised set of search terms
that reduced the number of search hits to about 150,000. (See Daikin Ex. 16.) While Daikin
believes this volume, which is about double what Chemours deemed reasonable, is still
excessive, it is a good starting point for the parties to work from to narrow the terms to obtain a
reasonable number of search hits. Thus, Daikin asks that the Court order Chemours to meet and
confer with Daikin and provide search terms that equalize the parties’ burdens.



                                              -3 of 3-
Case 1:17-cv-01612-MN-CJB Document 63 Filed 11/07/18 Page 8 of 8 PageID #: 592




 Respectfully,

/s/ Martina Tyreus Hufnal

Martina Tyreus Hufnal


cc:    All Attorneys of Record – via e-filing
